Citation Nr: 0900873	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  00-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, formerly described as psycho-physiological 
nervous system reaction, higher than 30 percent from December 
8, 1998, to November 18, 2002.  

2.  Entitlement to an increased rating for generalized 
anxiety disorder, formerly described as psycho-physiological 
nervous system reaction, higher than 50 percent from November 
19, 2002 to January 27, 2003.  

3.  Entitlement to an increased rating for generalized 
anxiety disorder, formerly described as psycho-physiological 
nervous system reaction, higher than 50 percent from January 
28, 2003, to March 8, 2006.  

4.  Entitlement to an increased rating for bronchitis with 
chronic obstructive pulmonary disease (COPD), currently 
evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to March 9, 2006.  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1943.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of an October 1999 rating decision 
of the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and was last remanded in 
May 2007.  

As of July 2005, the issues on appeal were: (1) entitlement 
to an increased rating for generalized anxiety disorder, 
higher than 30 percent from December 8, 1998, to November 18, 
2002, and higher than 50 percent on and after November 19, 
2002; (2) entitlement to an increased rating for bronchitis 
with COPD, evaluated as 10 percent disabling; and (3) 
entitlement to TDIU.  A June 2006 rating decision, issued 
while the appeal was on remand status, (1) proposed a finding 
of incompetency; (2) granted a 100 percent rating for 
generalized anxiety disorder, effective March 9, 2006; and 
(3) established entitlement to DEA, also effective March 9, 
2006.  

In September 2006, the veteran filed a statement indicating 
his disagreement with the "March 9, 2006 effective date in 
Decisions 1 and 2" of the June 30, 2006 rating decision.  
Pursuant to the Board's May 2007 remand, VA's Appeals 
Management Center (AMC) provided the veteran with a statement 
of the case in September 2008 regarding the issues concerning 
an effective date earlier than March 9, 2006, for assignment 
of a TDIU and for eligibility for DEA.  No communication has 
subsequently been received from the veteran.  Because the 
veteran has not indicated his intent to continue his appeal 
("substantive appeal"), no appeal concerning those issues 
is currently before the Board.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2008).  

With the assignment of a total rating for generalized anxiety 
disorder effective March 9, 2006, the issues on appeal as to 
that disability are as characterized on the title page of 
this decision.  As for TDIU, a TDIU cannot simultaneously be 
in effect with a total (100 percent) rating, which, here, has 
been in effect since March 9, 2006, with the assignment of a 
100 percent rating for generalized anxiety disorder.  See 38 
C.F.R. § 4.16(a) (2008) ("Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total . . .").  Thus, the issue in this regard 
concerns only the veteran's entitlement prior to March 9, 
2006.  

Finally, the Board's May 2007 remand referred the issue 
raised by the veteran's September 2006 statement that the 
June 2006 rating decision failed to decide the issue of a 
permanent, total rating pursuant to 38 C.F.R. § 3.340.  The 
record does not reflect that the RO or the AMC has taken any 
action concerning that issue.  Therefore, it is again 
REFERRED to the RO for appropriate action.  On this matter, 
the Board again notes that, in June 2006, entitlement to DEA, 
effective March 9, 2006, was established based on a service-
connected disability (generalized anxiety disorder), deemed 
totally disabling and permanent.  

The issue concerning entitlement to a TDIU prior to March 9, 
2006, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From December 8, 1998, to November 18, 2002, the 
veteran's generalized anxiety disorder was manifest by slowed 
speech, some difficulty with short term memory and attention, 
occasional moodiness, and mild anxiety.  

2.  From November 19, 2002 to January 27, 2003, the veteran's 
generalized anxiety disorder was manifest by more severe 
problems with slowed speech, more difficulty with short term 
memory and attention, occasional moodiness, fatigue, 
difficulty staying asleep at night, and moderate anxiety.  

3.  From January 28, 2003, to March 8, 2006, the veteran's 
generalized anxiety disorder was manifest by mild depression, 
extreme anxiety over his ability to care for himself, chronic 
worry over his physical problems, fatigue, inability to 
sleep, inability to concentrate, and poor attention.  

4.  The medical evidence shows that the veteran's bronchitis 
with COPD has been manifest throughout the appeal period by 
mild symptoms consisting of a chronic productive cough, 
dyspnea on moderate exertion, and almost daily wheezes, and 
pertinent pulmonary function testing values no worse than an 
FEV-1 of 76 percent predicted, an FEV-1/FVC of 76 percent 
predicted, and a DLCO of 79 percent predicted.  


CONCLUSIONS OF LAW

1.  From December 8, 1998, to November 18, 2002, the criteria 
were not met for a rating greater than 30 percent for 
generalized anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, 
Code 9400 (2008).  

2.  From November 19, 2002 to January 27, 2003, the criteria 
were not met for a rating greater than 50 percent for 
generalized anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, 
Code 9400 (2008).  

3.  From January 28, 2003, to March 8, 2006, the criteria 
were met for a 70 percent rating and no more for generalized 
anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Code 9400 
(2008).  

4.  The criteria are not met for a rating greater than 10 
percent for bronchitis with COPD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, 
Code 6600 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Generalized anxiety disorder

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2008).  

For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  38 C.F.R. § 4.130, Code 
9400.  

The veteran had a VA mental disorders examination in May 
1999.  He could provide no details about his mental health 
history, but he generally reported no history of mental 
health treatment.  On examination, he was completely 
oriented.  His speech showed some slowness in production, but 
was logical and coherent; conversation was essentially 
normal.  The veteran also showed some difficulties with short 
term memory and attention.  His judgment was adequate and his 
affect was appropriate.  The examiner indicated that the 
veteran's mood was initially mildly anxious, but he became 
more comfortable during the interview.  The veteran stated 
that he would get moody at times - described as 4/10 - and 
reported that he had some difficulties with depression; he 
would stay to himself at that time.  The veteran denied any 
problems with sleep, as well as any current suicidal 
ideation.  The examiner noted that he had no difficulty with 
loose or tangential thinking, and the veteran reported no 
problems with hallucinations or delusions.  Finally, the 
examiner commented that the veteran showed general 
apprehension and worry, manifested by restlessness, fatigue, 
and difficulty in concentration and attention; he assigned a 
GAF score of 60, indicating mild to moderate overall 
impairment.  There was no evidence of panic attacks or 
difficulty understanding complex commands.  There was also no 
evidence of impaired impulse control, neglect of appearance 
and hygiene, or grossly inappropriate behavior.  The Board 
finds that the above manifestations fall squarely within the 
criteria for a 30 percent disability rating.  The veteran did 
not exhibit factors applicable to a disability rating greater 
than 30 percent under the criteria of Code 9400.  

VA clinic records dated from November 1999 through August 
2002 reflect ongoing evaluation and treatment for various 
unrelated disorders.  None of the records contains reference 
to any psychiatric complaints.  

On VA compensation examination on November 19, 2002, the 
veteran reported similar symptoms to those expressed at the 
time of the May 1999 examination, except for the fact that 
the severity of those symptoms was somewhat worse than he had 
previously indicated.  He continued to have problems with 
short term memory and attention, as well as moodiness, 
anxiety, easily becoming fatigued, and difficulty staying 
asleep at night.  The examiner stated that the veteran's 
general appearance and the various other psychiatric 
parameters were all essentially normal.  She assigned a GAF 
score of 55 and characterized the veteran's psychiatric 
symptoms as moderate and indicated that they had worsened 
somewhat since the May 1999 examination.  


At the time of a VA compensation examination in January 2003, 
the veteran again mostly complained of symptoms related to 
his various physical conditions and his inability to sleep.  
He seemed extremely anxious about his ability to care for 
himself due to his numerous medical conditions.  The examiner 
again noted that the veteran was alert, completely oriented, 
and well groomed.  His affect was mildly depressed, although 
he did display some humor.  The examiner commented that 

it would appear that much of his anxiety 
disorder and his depression is related to 
his medical conditions ...  It would also 
appear that his occupational and social 
functioning ability has been 
significantly reduced...  [I]t would appear 
that his generalized anxiety disorder and 
depression continues [sic] to be quite 
active despite medication.  

The VA examiner assigned a GAF score if 45, indicating 
serious symptoms or serious impairment of social or 
occupational functioning.  The examiner provided an addendum 
to his report in March 2003.  He stated that the veteran was 
currently exhibiting symptoms of anxiety, chronic worry over 
his physical problems, fatigue, inability to concentrate, and 
poor attention.  He further opined that the veteran was 
unemployable due primarily to his non-service-connected 
disabilities, although his service-connected disabilities 
"also play a less significant part of his unemployability."  
The examiner indicated that, due to the extent of the effects 
of the non-service-connected disabilities, it was impossible 
to determine the extent of the effect of the service-
connected disabilities without resort to speculation.  He 
reiterated that the veteran's GAF score remained 45.  

Pursuant to the Board's remand, another VA psychiatric 
compensation examination was conducted on March 9, 2006.  The 
veteran's complaints and psychiatric symptoms clearly showed 
significant worsening since the last examination.  Although 
he denied having received any psychiatric treatment, he 
indicated that his "memory isn't good anymore," and he 
reported nervousness and sleep-related problems, as well as 
difficulty controlling his worrying.  The examiner noted that 
the veteran's affect was flat; that he was easily distracted 
and had a short attention span; that his thought process was 
rambling and showed circumstantiality and tangentiality; and 
that his judgment was satisfactory, but he had no insight 
into his problem.  It was noted that the veteran's sleep 
impairment was severe, although it did not interfere with his 
day-to-day activities.  The examiner indicated that the 
veteran was obsessively preoccupied with and worried about 
his health and deterioration.  Finally, it was noted that the 
veteran's remote, intermediate, and recent memory were all 
mildly impaired.  The examiner opined that the veteran's 
generalized anxiety disorder significantly impacts his 
employability.  He indicated that it is at least as likely as 
not that the anxiety disorder, when considered in conjunction 
with the veteran's service-connected bronchitis, caused his 
unemployability.  The examiner discussed the interplay 
between the veteran's various disabilities and his 
psychiatric symptoms over the years since his separation from 
service in some detail and concluded that the psychiatric 
symptoms had negatively influenced his level of functioning 
to the extent that he could no longer secure and maintain 
gainful employment.  The examiner assigned a GAF score of 38, 
indicating major impairment in several areas, such as work, 
family relations, judgment, thinking, or mood resulting in an 
inability to work.  

Clearly, the manifestations of the veteran's service-
connected psychiatric disability have shown progressive 
worsening over the past several years.  As discussed above, a 
100 percent schedular rating was assigned for his generalized 
anxiety disorder from March 9, 2006, the date of the most 
recent VA compensation examination.  

From December 8, 1998, to November 18, 2002, a 30 percent 
rating was in effect for generalized anxiety disorder.  From 
November 19, 2002 to March 8, 2006, the assigned rating was 
50 percent.  The current appeal concerns the veteran's 
entitlement to higher ratings for the service-connected 
psychiatric disability for those periods.  

The primary evidence available to evaluate the veteran's 
service-connected psychiatric disability consists of the 
reports of the four VA compensation examinations described 
above.  The VA clinic records which have been obtained and 
which cover the entire appeal period are essentially silent 
for any complaints relating to the psychiatric disability.  
The only mention of a relevant complaint is a notation in 
December 2002 which states that the veteran was depressed 
because he couldn't see well anymore.  

Thus, the only medical evidence providing information 
concerning the level of impairment prior to November 19, 
2002, is the report of the May 1999 examination.  The 
symptoms and clinical findings noted by the May 1999 examiner 
show that several of the factors were met for a 30 percent 
disability rating, which is consistent with the disability 
rating that has already been assigned during that time 
period.  The evidence does not show that the service-
connected anxiety disorder produced any of the manifestations 
indicative of greater impairment warranting a rating higher 
than the assigned 30 percent.  Accordingly, the preponderance 
of the evidence is against the claim for an increased rating 
for generalized anxiety disorder from December 8, 1998, to 
November 18, 2002.  

The VA examiner in November 2002, however, noted that the 
veteran's symptoms had worsened somewhat, with more severe 
problems with moodiness, anxiety, fatigue, and short term 
memory.  She characterized the veteran's symptoms as moderate 
and assigned a GAF score indicative of moderate impairment.  
The Board finds that the manifestations of the psychiatric 
disability met the criteria for a 50 percent rating at that 
time.  But there was no evidence of any of the factors needed 
for a higher rating on that examination.  As set forth above, 
a 50 percent rating has already been assigned, effective from 
the date of the examination, November 19, 2002.  

Because the preponderance of the evidence is against the 
veteran's increased rating claim regarding the above two 
periods, the benefit-of-the-doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The next VA examiner, in January 2003, however, noted that 
the veteran was extremely anxious over the effects of his 
various physical conditions.  That examiner noted that the 
generalized anxiety disorder and depression were "quite 
active despite medication," and, in his March 2003 addendum, 
the examiner noted that the veteran was currently exhibiting 
symptoms of anxiety, chronic worry over his physical 
problems, fatigue, inability to concentrate, and poor 
attention.  The Board finds that the manifestations the 
examiner described, in addition to the GAF score of 45 that 
was assigned, show that the service-connected anxiety 
disorder had worsened still further, producing serious 
impairment of occupational and social functioning.  

According the veteran the benefit of the doubt, 38 U.S.C.A. 
§ 5107(b), the Board concludes that the medical evidence met 
the criteria for a 70 percent rating for the disability, 
beginning the date of the examination, January 28, 2003.  
Although the examiner's addendum further stated his opinion 
that the veteran was unemployable, he indicated that his 
unemployability was primarily due to his non-service-
connected disabilities.  Further, because the noted 
manifestations of the service-connected psychiatric 
disability did not include any of the factors needed for a 
100 percent rating under Code 9400, a rating higher than 70 
percent was not warranted at that time.  

In summary, the Board concludes that the criteria are not met 
for a rating greater than 30 percent for generalized anxiety 
disorder from December 8, 1998, to November 18, 2002.  The 
Board also concludes that the criteria are not met for a 
rating greater than 50 percent from November 19, 2002, to 
January 27, 2003.  However, from January 28, 2003, to March 
8, 2006, the criteria were met for a 70 percent rating and no 
more for generalized anxiety disorder.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the veteran's 
service-connected anxiety disorder has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
for any of the stated periods have not been met.  

Bronchitis with COPD

Chronic bronchitis with COPD is rated as follows:  For an 
FEV-1 less than 40percent of predicted value, or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or the requirement for outpatient oxygen therapy, a 100 
percent rating is assigned.  A 60 percent evaluation is 
warranted for an FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 
55 percent predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  For an FEV-1 of 
56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56 to 65 percent predicted, a 30 percent rating 
is appropriate.  A 10 percent evaluation is proper for an 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or DLCO (SB) 66 to 80 percent predicted.  Code 
6600.  

Evaluation of the veteran's service-connected bronchitis with 
COPD is complicated somewhat by the fact that he was found to 
have a non-service-connected lymphoma which necessitated a 
right lower lobectomy in January 1997.  He underwent 
chemotherapy for that condition in 1997.  However, the 
lymphoma has been noted to be in clinical remission since 
that time.  

The record includes the results of pulmonary function testing 
(PFT) in May 1999, June 1999, and February 2006, the reports 
of VA compensation examinations in May 1999 and March 2006, 
and the reports of VA pulmonary consults in November 2002 and 
March 2003.  

The Board observes that the pertinent PFT data from each of 
the above tests were all normal, except for the value for 
FEV-1/FVC in June 1999 (80 percent predicted) and the 
February 2006 values for FEV-1 (76 percent predicted), FEV-
1/FVC (76 percent predicted), and DLCO (79 percent 
predicted).  Each of those abnormal values is within the 
criteria for a 10 percent rating under Code 6600.  

The VA examiners reported that the veteran had a chronic 
productive cough which had worsened somewhat by the March 
2006 examination.  The records show that he also had almost 
daily wheezes (he was using inhalers) and had some shortness 
of breath on moderate exertion.  The March 2006 examiner also 
indicated that the PFT data were consistent with a borderline 
obstructive ventilatory defect.  She also noted that the data 
indicated a slight worsening since 1999.  Nevertheless, all 
of the testing data are either normal or well within the 
criteria for a 10 percent rating.  

Further, there is no evidence that the service-connected 
disability has resulted in any cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension, nor have 
any episodes of acute respiratory failure been reported; 
moreover, the record does not reflect that the disability 
necessitates oxygen therapy.  

Therefore, the Board concludes that the criteria are not met 
for a rating greater than 10 percent for the veteran's 
bronchitis with COPD.  

In reaching this decision, the Board has considered 38 C.F.R. 
§ 3.321(b)(1).  In this case, the record does not reflect 
that the service-connected disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards used to 
evaluate the disability.  In the absence of such factors, the 
Board finds that the requirements for referral of the case 
for evaluation for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  

For all the foregoing reasons, the claim for an increased 
rating for bronchitis with COPD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

VA satisfied its duty to notify by a January 2002 letter from 
the agency of original jurisdiction (AOJ) to the appellant, 
which informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The Board acknowledges that 
the required notice was not given before the adverse decision 
in October 1999.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  The error in not providing the 
required notice prior to the adverse decision was cured by 
the January 2002 letter, and so is harmless.  Moreover, the 
appellant has been given every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, including at a hearing.  Also, in the supplemental 
statement of the case mailed in August 2006, the Appeals 
Management Center notified the veteran of the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and appeal.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The claimant must also be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, the rating decision and the statement of the 
case and supplements thereto that discussed the assignment of 
higher disability evaluations specifically informed him of 
the rating criteria that would be applied, and he had an 
opportunity to supply information or evidence concerning 
worsening or increase in severity of the disabilities at 
issue and the effect such worsening has on his employment and 
daily life.  Thus, the Board concludes that the veteran, in 
this instance, was not prejudiced by the lack of specific 
notice required by Vazquez-Flores prior to adverse decisions 
that are the subject of this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

The Board finds that the duty to assist has been fulfilled.  
During the course of this appeal, the veteran has been 
afforded a VA compensation examination, and VA treatment 
records covering the entire period of the appeal have been 
received.  No further development action is necessary.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  


ORDER

A rating higher than 30 percent for generalized anxiety 
disorder from December 8, 1998, to November 18, 2002, is 
denied.  

A rating higher than 50 percent for generalized anxiety 
disorder from November 19, 2002 to January 27, 2003, is 
denied.  

A 70 percent rating for generalized anxiety disorder is 
allowed from January 28, 2003, to March 8, 2006, subject to 
the law and regulations governing the award of monetary 
benefits.  

A rating greater than 10 percent for bronchitis with COPD is 
denied.  


REMAND

Because the Board has herein allowed in increased rating for 
the veteran's service-connected generalized anxiety disorder 
with COPD for a portion of the appeal period, it would be 
premature and prejudicial to him for the Board to consider 
the issue of the veteran's entitlement to a TDIU prior to 
March 9, 2006, before the RO has had an opportunity to do so.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

In light of the Board's allowance of an 
increased rating for the veteran's 
service-connected generalized anxiety 
disorder with COPD for a portion of the 
appeal period, again consider the 
veteran's claim for a TDIU prior to 
March 9, 2006.  If the claim is not 
granted to his satisfaction, provide him 
and his representative, if any, with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


